Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The assignment of error relied on, is that the plaintiff failed to show that the Court of Sessions had jurisdiction to grant the ferry license, inasmuch as some of the requisitions of the statute had not been complied with.
It appears, however, that the defendant had resisted the grant of license, and taken an appeal to the District Court, where there was had a trial de novo, and an affirmance of the decree of the Court of Sessions.
The District Court is a superior court of general jurisdiction, and its judgment upon any subject within its power, must be held as conclusive between the parties in every collateral issue, as long as such judgment is unreversed.
It results, that there was no error in the court below refusing to permit its former judgment to be impeached; and the judgment is therefore affirmed.